ACCEPTED
                                                                                         03-15-00259-CV
                                                                                                 8239139
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  12/15/2015 10:53:23 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK



                         No. 03-15-00259-CV                              FILED IN
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                 IN THE                          12/15/2015 10:53:23 AM
                       THIRD COURT OF APPEALS                       JEFFREY D. KYLE
                             AUSTIN, TEXAS                                Clerk
      ____________________________________________________________

                                    BECKY, LTD.,
                                             Appellant

                                          V.

THE CITY OF CEDAR PARK, STEPHEN THOMAS, MATT POWELL, MITCH
FULLER, LYLE GRIMES, LOWELL MOORE, JON LUX, AND DON TRACY,
                                    Appellees
  _____________________________________________________________

                        ON APPEAL FROM THE
                   126TH JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS
    ______________________________________________________________

APPELLANT’S SUPPLEMENTAL CERTIFICATE OF CONFERENCE TO
       MOTION TO FILE POST-SUBMISSION LETTER BRIEF
  ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellant Becky, Ltd. (“Becky”) hereby files its supplemental certificate of

conference to its motion to file post-submission letter brief. Becky filed its Motion

for Leave to File Post-Submission Brief on December 11, 2015. The undersigned

was not able to confer with counsel for Appellees before filing, and therefore,

indicated that it did not know if its motion for leave was opposed or unopposed.



AUS-6204839-1 521106/1
Counsel for Appellees have since contacted the undersigned and indicated they do

not oppose Becky’s motion. Becky will not oppose leave for Appellees to file any

response to the letter brief.

                                         Respectfully submitted,

                                         HUSCH BLACKWELL LLP

                                         By /s/ Elizabeth G. Bloch
                                            ELIZABETH G. BLOCH
                                            State Bar No. 02495500
                                            Heidi.bloch@huschblackwell.com
                                            111 Congress Avenue, Suite 1400
                                            Austin, Texas 78701-4093
                                            (512) 472-5456 (Telephone)
                                            (512) 479-1101 (Facsimile)

                                             Leonard B. Smith
                                             State Bar No. 18643100
                                             lsmith@leonardsmithlaw.com
                                             P.O. Box 684633
                                             Austin, Texas 78768
                                             (512) 914-3732 (Telephone)
                                             (512) 532-6446 (Facsimile)

                                             ATTORNEYS FOR APPELLANT


                         CERTIFICATE OF CONFERENCE
      The undersigned certifies that she conferred with counsel for Appellees after
Appellant filed its Motion for Leave to File Post-Submission Brief on December
11, 2015. They indicated they do not oppose the motion


                                            /s/ Elizabeth G. Bloch
                                            ELIZABETH G. BLOCH


                                        2
AUS-6204839-1 521106/1
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document
was served on the 15th day of December, 2015, via the Court’s electronic
filing system and/or email to the following counsel of record:


         Cobby Caputo
         ccaputo@bickerstaff.com
         Bradley B. Young
         byoung@bickerstaff.com
         Bickerstaff Heath Delgado Acosta LLP
         3711 South MoPac Expressway
         Building One, Suite 300
         Austin, Texas 78746



                                           /s/ Elizabeth G. Bloch




                                       3
AUS-6204839-1 521106/1